United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-2180
                                 ___________

William Bradford,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
Alan Blake, Chief Operations Officer, *
MSOTC; Martha Bellew-Smith, Chief *
of Clinical Services; Flora Ashton,      * [UNPUBLISHED]
Registered Nurse IV also known as        *
Sam; Linda Meade, Clinical               *
Psychologist; Mary Beth Rowe,            *
Registered Nurse IV; Michelle            *
Whitworth, Registered Nurse III;         *
Connie Roberts, Registered Nurse III; *
Pam Yoder, Registered Nurse III;         *
John and Jane Does,                      *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: June 29, 2007
                              Filed: July 5, 2007
                               ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
      William Bradford, a detainee at the Missouri Sexual Offender Treatment
Center, appeals the district court’s1 adverse grant of summary judgment in his 42
U.S.C. § 1983 action. Having considered Bradford’s arguments and carefully
reviewed the record, we find no basis for overturning the district court’s well-reasoned
decision. See Johnson v. Hamilton, 452 F.3d 967, 971-72 (8th Cir. 2006) (summary
judgment standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-